DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Response to Amendment
 	Applicant’s amendment filed on October 12, 2021 has been entered.  Claims 1, 8, 9, 15 and 16 have been amended.  No claims have been added or canceled.  Thus, claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent. 
 	Applicant’s amendment of October 12, 2021 overcomes the following objections/rejections:
Objections to informalities in claims 8-9 and 15-16.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over RIACH et al. (US 2006/0132491, hereinafter “RIACH”).
 	Regarding claim 1, RIACH discloses a system (e.g., ¶ [0043]: “FIG. 1 is a block diagram of a computer system 100”) comprising:
 	a first processor coupled to a memory subsystem (e.g., ¶ [0043]: “Computer system 100 includes a central processing unit (CPU) 102 and a system memory 104 communicating via a bus 106.”), wherein the first processor is configured to:
 	detect an indication (¶ [0080]: “’ACQ’ command 306, 308”) that rendering of a surface (e.g., frame) of a first size is being initiated (¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written”.  ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image,”)  (¶ [0049]: “Rendering command buffer 128 and PP command buffer 129 are used to queue commands received via system bus 106 for execution by multiprocessor 120. Commands in rendering command buffer 128 are to be executed by rendering object 132 while commands in PP command buffer 129 are to be executed by post-processing object 134, as described below."  ¶ [0052]: “CPU 102 executes various programs such as operating system programs, application programs, and one or more driver programs for graphics processing subsystem 112.”  ¶ [0053]: “rendering command buffer 128 and PP command buffer 129 queue the commands received via system bus 106 for execution by GPU 114. More specifically, a graphics driver executing on CPU 102 may write a rendering command stream or program to rendering command buffer 128 and a post-processing command stream or program to PP command buffer 129. The command streams are held in their respective command buffers 128, 129 until GPU 114 is ready to process them.”  ¶ [0054]: “Rendering command buffer 128 is advantageously implemented as a first in, first out buffer (FIFO) that is written by CPU 102 (more specifically, by a graphics driver executing on CPU 102) and read by GPU 114 (more specifically, by rendering object 132 of multiprocessor 120).”   ¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written (e.g., semaphore SA for buffer A in the case of ACQ command 306, semaphore SB for buffer B in the case of ACQ command 308) before proceeding.);
 	allocate an amount of memory (e.g., ¶ [0047]: “logical subdivisions, such as a render buffer 126, a display buffer 127”;  ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image” and ¶ [0060]: “Frame buffers 227 are each large enough to store all of the pixel data for a complete frame,”) in the memory subsystem (e.g., ¶ [0043]: “system memory 104”;  and/or ¶ [0047]: “Graphics memory 116,”  ¶ [0057]: “The graphics processing subsystem may include any amount of dedicated graphics memory (some implementations may have no dedicated graphics memory) and may use system memory and dedicated graphics memory in any combination.”) for storing at least two surfaces of the first size (e.g., ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided.”  ¶ [0060]: “Display buffer 127 is shown as including two frame buffers 227”, ¶ [0060]: “Frame buffers 227 are each large enough to store all of the pixel data for a complete frame,”  ¶ [0134]: “each fragment of an image corresponds to one pixel of a frame”) (¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written”.) (¶ [0047]: “Graphics memory 116, which may be implemented using one or more integrated circuit memory devices of generally conventional design, may contain various physical or logical subdivisions, such as a render buffer 126, a display buffer 127, a rendering command buffer 128 and a post-processing (PP) command buffer 129. Render buffer 126 stores fragment data for one or more images generated by rendering object 132 or by various processes executing on CPU 102. Render buffer 126 advantageously buffers multiple different images, including sequences of images generated by the same process, so that while fragment data for a first image is being post-processed, fragment data for a later image can be written to a different area in render buffer 126.”   NOTE: Logical subdivisions of the render buffer 126 and display buffer 127 in the graphics memory 116 are memory allocations.  ¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134 from fragment data in render buffer 126. Display buffer 127 advantageously stores at least two full frames of pixel data, so that pixel data for one frame can be scanned out from a "front" buffer while pixel data for the next frame is being written to a "back" buffer.”  ¶ [0059]: “In FIG. 2, render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C) and a semaphore storage area 206. Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided. Semaphore area 206 is used for controlling access to image buffers 226 as described below.”  ¶ [0060]: “Display buffer 127 is shown as including two frame buffers 227 (referred to individually herein X and Y) as well as a buffer-select (BSEL) storage area 208. Frame buffers 227 are each large enough to store all of the pixel data for a complete frame, and post-processing object 134 may be operated to write one frame to buffer X, the next frame to buffer Y, and so on. BSEL storage area 208 is large enough to store a value that uniquely identifies which one of frame buffers 227 is to be read by scanout engine 124. In one embodiment, BSEL storage area 208 stores a single bit that identifies frame buffer X (if the bit is zero) or frame buffer Y (if the bit is one). In another embodiment, BSEL storage area 208 stores an identifier (e.g., offset value) of a starting address in graphics memory 116 for one of frame buffer X or frame buffer Y. Other identifiers may also be used.”);
 	cause (¶ [0052]: “During operation of system 100, CPU 102 executes various programs such as operating system programs, application programs, and one or more driver programs for graphics processing subsystem 112.”  ¶ [0053]: “a graphics driver executing on CPU 102 may write a rendering command stream or program to rendering command buffer 128 and a post-processing command stream or program to PP command buffer 129. The command streams are held in their respective command buffers 128, 129 until GPU 114 is ready to process them.”) 
a first surface (e.g., ¶ [0059]: “all of the fragment data for one image,”) to be rendered and stored in a first portion of the allocated memory (e.g., ¶ [0059]: “render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C)”;  ¶ [0059]: “rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on.”)     (¶ [0045]: “Multiprocessor 120 may be configured to perform rendering and post-processing tasks for graphics processing subsystem 112. Multiprocessor 120 includes a programmable execution core (not explicitly shown in FIG. 1) and is capable of concurrent execution of two or more processes. One process is a "rendering object" 132 that is advantageously configured to generate image (fragment) data from 2-D or 3-D scene data provided by various programs executing on CPU 102. Another process is a "post-processing object" 134 that is configured to transform the fragment data to pixel data ready for display on display device 110.”  ¶ [0059]: “In FIG. 2, render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C) and a semaphore storage area 206. Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided.”  ¶ [0061]: “In this embodiment, rendering object 132 receives geometry data, e.g., via system bus 106. The received geometry data may be stored in graphics memory 116, in an on-chip data cache (not shown) of multiprocessor 120, or elsewhere. Rendering object 132 processes the geometry data in accordance with commands provided by rendering command buffer 128 to generate fragment data for an image. The fragment data is written to one of image buffers 226, e.g., to buffer A.”  ¶ [0062]: “Post-processing object 134 processes fragment data in image buffers 226 in accordance with commands received from PP command buffer 129 to generate pixel data for a frame. The pixel data is written to one of frame buffers 227, e.g., to buffer X. In this embodiment, post-processing object 134 may obtain fragment data from any image buffer 226 except the one that is currently being written by rendering object 132, e.g., from buffers B and/or C if rendering object 132 is writing to buffer A.”);
 	cause (¶ [0052]: “During operation of system 100, CPU 102 executes various programs such as operating system programs, application programs, and one or more driver programs for graphics processing subsystem 112.”  ¶ [0053]: “a graphics driver executing on CPU 102 may write a rendering command stream or program to rendering command buffer 128 and a post-processing command stream or program to PP command buffer 129. The command streams are held in their respective command buffers 128, 129 until GPU 114 is ready to process them.”) 
the first surface to be remapped (e.g., ¶ [0133]: “LCD overdrive can be implemented in a post-processing object”) with a selected lookup table (LUT) (¶ [0137]: “overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values”) to generate a second surface (¶ [0139]: “It is to be understood that the overdrive signal generated for a pixel by process 1200 is not necessarily the final pixel value that would be stored in a frame buffer 227. Subsequent manipulation may be implemented using additional post-processing commands.”) which is stored in a second portion of the allocated memory (e.g., ¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134”)  (¶ [0137]: “an overdrive value for the pixel is determined based on the desired intensity and the delta value. In one embodiment, a function may be prescribed for computing the overdrive signal. In another embodiment, overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values);”   ¶ [0045]: “Multiprocessor 120 may be configured to perform rendering and post-processing tasks for graphics processing subsystem 112. Multiprocessor 120 includes a programmable execution core (not explicitly shown in FIG. 1) and is capable of concurrent execution of two or more processes. One process is a "rendering object" 132 that is advantageously configured to generate image (fragment) data from 2-D or 3-D scene data provided by various programs executing on CPU 102. Another process is a "post-processing object" 134 that is configured to transform the fragment data to pixel data ready for display on display device 110.” ¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134 from fragment data in render buffer 126. Display buffer 127 advantageously stores at least two full frames of pixel data, so that pixel data for one frame can be scanned out from a "front" buffer while pixel data for the next frame is being written to a "back" buffer.”  ¶ [0134]: “each fragment of an image corresponds to one pixel of a frame.”  ¶ [0050]: “Other portions of graphics memory 116 may be used to store data required by GPU 114 (such as texture data, color lookup tables, etc.), executable program code for GPU 114 and so on.”  ¶ [0063]: “In some embodiments, all per-frame processing other than digital-to-analog conversion is performed by post-processing object 134 prior to writing the pixel data to a frame buffer 227;”  ¶ [0040]: “Other post-processing operations compensate for properties of a particular display device. For example, gamma correction is often used to exponentially scale pixel values in order to compensate for nonlinear voltage response in display devices driven by analog signals. As another example, in LCD monitors, response time can be improved by providing a driving value for each pixel that depends in part on the desired intensity and in part on the amount by which the intensity is changing relative to a previous frame. Other compensation operations specific to other types of display devices may also be implemented in post-processing.” ¶ [0041]: “In some embodiments, post-processing operations are operations that should be done at the display cadence in order to produce correct results, such as LCD overdrive or compositing.”  ¶ [0133]: “Another post-processing operation is LCD overdrive (also referred to in the art as "LCD feed-forward" or "response time compensation" (RTC)). As is known in the art, an LCD screen can be made to respond faster if the signals driving the pixel are adjusted from frame to frame based in part on the desired new intensity and in part on the difference between the desired new intensity and the previous intensity. In accordance with an embodiment of the present invention, LCD overdrive can be implemented in a post-processing object executing a post-processing program that includes appropriate commands.” ¶ [0134]: “For example, consider a situation where each fragment of an image corresponds to one pixel of a frame. (The present invention is not limited to this case; it is used here for purposes of illustration.) FIG. 12 illustrates a process 1200 for generating a frame that may be implemented in post-processing object 134 (see, e.g., FIG. 2) via a suitable post-processing program (e.g., as shown in FIG. 3B). Process 1200 is advantageously implemented in an embodiment in which the most recently completed image is stored in an image buffer 226 (FIG. 2) that has index value R and the immediately preceding image is stored in a different image buffer 226 that has index value (R-1) mod N; both of these image buffers 226 are kept locked by post-processing object 134.”  ¶ [0135]: “At step 1202, post-processing object 134 checks the index entry in PP command buffer 129. At step 1204, it is determined whether the index value has changed. If not, then at step 1206, delta values for all pixels in the frame are set to zero, reflecting that none of the desired pixel values have changed. If the index value has changed, then at step 1208, a delta value is computed for each pixel based on a fragment value in buffer R and a fragment value in buffer (R-1) mod N. In one embodiment, the delta value is simply the difference between values for corresponding fragments in the two buffers.”  ¶ [0136]: “At step 1210, a desired pixel intensity is determined from the fragment value in buffer R. In one embodiment, the fragment value is the desired pixel intensity; in other embodiments, the desired pixel intensity is a function of the fragment value (e.g., incorporating gamma correction).”  ¶ [0137]: “At step 1212, an overdrive value for the pixel is determined based on the desired intensity and the delta value. In one embodiment, a function may be prescribed for computing the overdrive signal. In another embodiment, overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values); the execution core 404 may include a functional unit configured to perform the table lookup.”  ¶ [0139]: “It is to be understood that the overdrive signal generated for a pixel by process 1200 is not necessarily the final pixel value that would be stored in a frame buffer 227. Subsequent manipulation may be implemented using additional post-processing commands.”   ¶ [0050]: “Other portions of graphics memory 116 may be used to store data required by GPU 114 (such as texture data, color lookup tables, etc.), executable program code for GPU 114 and so on.”  ¶ [0140]: “Accordingly, surface rotation can be implemented in a post-processing object by defining a mapping between fragment locations and pixel locations and using the mapping to determine a write address for each pixel based on the address from which a fragment was read. The mapping can be provided, e.g., as a lookup table accessible by a location offset for the image buffer or as a formula for computing a location offset for the pixel buffer from a location offset for the image buffer. In one embodiment, mappings for a number of allowed rotation angles may be provided using a lookup table accessible by image buffer location offset and a current rotation angle.”     NOTE:  Clearly, more than one lookup table can be stored in graphics memory 116 (e.g., color lookup tables, overdrive lookup tables, surface rotation lookup tables, etc.) and, as such, the correct lookup table used for LCD overdrive must be “selected” (or addressed) in the memory in order to perform LCD overdrive post-processing using a lookup table.); and 
 	cause (¶ [0052]: “During operation of system 100, CPU 102 executes various programs such as operating system programs, application programs, and one or more driver programs for graphics processing subsystem 112.”  ¶ [0053]: “a graphics driver executing on CPU 102 may write a rendering command stream or program to rendering command buffer 128 and a post-processing command stream or program to PP command buffer 129. The command streams are held in their respective command buffers 128, 129 until GPU 114 is ready to process them.”)
the second surface to be driven to a display (e.g., ¶ [0043]: “Visual output is provided on a pixel based display device 110 (e.g., a conventional CRT or LCD based monitor) operating under control of a graphics processing subsystem 112 coupled to system bus 106.”  ¶ [0051]: “Scanout engine 124, which may be integrated in a single chip with multiprocessor 120 or implemented in a separate chip, reads pixel data from display buffer 127 and transfers the data to display device 110 to be displayed.”  ¶ [0063]: “Scanout engine 124 reads pixel data from one of frame buffers 227 and provides it to the display device.”).
  	Although RIACH discloses that portions of graphics memory 116 are allocated as render buffer 126 (including image buffers 126) and display buffer 127 (including frame buffers 227) (e.g., ¶ [0047]: “logical subdivisions, such as a render buffer 126, a display buffer”), RIACH is silent as to when the logical subdivisions of the graphics memory 116 are allocated.  More specifically, RIACH fails to disclose allocating an amount of memory in the memory subsystem “responsive to detecting the indication.”
  	Nevertheless, RIACH clearly requires allocation of an amount of the graphics memory 116 for the render buffer 126 and display buffer 127, and the logical subdivisions of the graphics memory 116 for the render buffer 126 and display buffer must either (1) be allocated before detecting an indication that rendering is being initiated or (2) be allocated after detecting an indication that rendering is being initiated (i.e., “responsive to detecting the indication”).
 	Thus, as one of only a limited number of solutions (i.e., two), it would be obvious to one of ordinary skill in the art, as a necessary simple design choice for implementing the system taught by RIACH, to allocate the logical subdivisions of graphics memory 116 for the render buffer 126 (image buffers 226) and display buffer (frame buffers 227) in response to detecting an indication that rendering is being initiated (i.e., after rendering is initiated as opposed to pre-allocating memory before rendering is initiated).
 	 Applicant has not disclosed that allocating the amount of memory responsive to detecting the indication that rendering is being initiated provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either pre-allocating the amount of memory or the claimed allocating the amount of memory responsive to detecting then indication that rendering is being initiated because both memory allocation perform the same function of logically subdividing the graphics memory to comprise the render buffer 126 and the display buffer 127 necessary for the GPU rendering and post-processing of an image for display.
 	Therefore, it would have been obvious to one of ordinary skill in this art to modify RIACH to allocate an amount of memory for storing two surfaces of the first size (e.g., to allocate an amount of graphics memory 116 for render buffer 126 and frame buffer 127) responsive to detecting the indication that rendering of the surface of the first size is being initiated.
 	Regarding claim 7 (depends on claim 1), RIACH discloses: 
 	the first surface is a composite frame comprising a plurality of pixels (¶ [0012]: “In response to the trigger signal, a post-processing object is operated in the shared execution core of the processor; the post-processing object generates a new frame of pixel data from the fragment data for one or more images in response to a second sequence of program instructions, and the new frame of pixel data is made available to the scanout engine. In some embodiments, the second sequence of program instructions may include, e.g., instructions for downfiltering the fragment data for an image; instructions for upfiltering the fragment data for an image; instructions for computing an LCD overdrive value for each pixel of the frame; and/or instructions for forming a composite image using fragment data for two or more different images.”  ¶ [0024]: “FIG. 9 illustrates a composite image;” ¶ [0026]: “FIG. 11 illustrates a post-processing program for forming a composite image according to an embodiment of the present invention;”   ¶ [0036]: “Another post-processing operation is compositing, which refers generally to combining fragments from two or more images into a final image. For example, a cursor image may be overlaid on a portion of the screen image, or a video image (such as a movie) might be overlaid in a window on a desktop. In some embodiments, the images being combined may update at different rates, making it difficult to correctly combine the images except at the display cadence. In some embodiments, compositing may also include blending images to produce transitional effects such as fade-in, fade-out or dissolve. For these effects, old and new images can be blended using respective weights that vary as a function of time.”  ¶ [0123]: “One post-processing operation is compositing, in which images from different buffers can be superimposed on each other to generate a frame. For example, FIG. 9 illustrates a composite frame 900 generated from three different image buffers. A background image buffer 902 provides fragment data used to generate the pixels in a background region 904, a movie image buffer 906 provides fragment data used to generate the pixels in a movie region 908, and a cursor image buffer 910 provides fragment data used to generate the pixels in a cursor region 912.”).
 	Regarding claim 8, claim 8 is directed to the method implemented by the system of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
	Regarding claim 14, claim 14 is directed to the method implemented by the system of claim 7 and, as such, is rejected for the same reasons applied above in the rejection of claim 7.
    	Regarding claim 15, RIACH discloses an apparatus (e.g., ¶ [0043]: “FIG. 1 is a block diagram of a computer system 100”) comprising: 
 	a first processor (e.g., ¶ [0043]: “Computer system 100 includes a central processing unit (CPU) 102”) configured to:
 	detect an indication (¶ [0080]: “’ACQ’ command 306, 308”) that rendering of a first surface of a first size is being initiated (¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written”.  ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image,”)  (¶ [0049]: “Rendering command buffer 128 and PP command buffer 129 are used to queue commands received via system bus 106 for execution by multiprocessor 120. Commands in rendering command buffer 128 are to be executed by rendering object 132 while commands in PP command buffer 129 are to be executed by post-processing object 134, as described below  ¶ [0052]: “CPU 102 executes various programs such as operating system programs, application programs, and one or more driver programs for graphics processing subsystem 112.”  ¶ [0053]: “rendering command buffer 128 and PP command buffer 129 queue the commands received via system bus 106 for execution by GPU 114. More specifically, a graphics driver executing on CPU 102 may write a rendering command stream or program to rendering command buffer 128 and a post-processing command stream or program to PP command buffer 129. The command streams are held in their respective command buffers 128, 129 until GPU 114 is ready to process them.”  ¶ [0054]: “Rendering command buffer 128 is advantageously implemented as a first in, first out buffer (FIFO) that is written by CPU 102 (more specifically, by a graphics driver executing on CPU 102) and read by GPU 114 (more specifically, by rendering object 132 of multiprocessor 120).”   ¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written (e.g., semaphore SA for buffer A in the case of ACQ command 306, semaphore SB for buffer B in the case of ACQ command 308) before proceeding.);
 	allocate an amount of memory (e.g., ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image” and ¶ [0060]: “Frame buffers 227 are each large enough to store all of the pixel data for a complete frame,”) in the memory subsystem (e.g., ¶ [0043]: “system memory 104”;  and/or ¶ [0047]: “Graphics memory 116,”  ¶ [0057]: “The graphics processing subsystem may include any amount of dedicated graphics memory (some implementations may have no dedicated graphics memory) and may use system memory and dedicated graphics memory in any combination.”) for storing two surfaces of the first size (e.g., ¶ [0059]: “Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided.”  ¶ [0060]: “Display buffer 127 is shown as including two frame buffers 227”, ¶ [0060]: “Frame buffers 227 are each large enough to store all of the pixel data for a complete frame,”  ¶ [0134]: “each fragment of an image corresponds to one pixel of a frame”)  (¶ [0080]: “For each new image, the command sequence begins with an "ACQ" command 306, 308 that instructs rendering object 132 to acquire the semaphore 207 for the next image buffer 226 to be written”.) (¶ [0047]: “Graphics memory 116, which may be implemented using one or more integrated circuit memory devices of generally conventional design, may contain various physical or logical subdivisions, such as a render buffer 126, a display buffer 127, a rendering command buffer 128 and a post-processing (PP) command buffer 129. Render buffer 126 stores fragment data for one or more images generated by rendering object 132 or by various processes executing on CPU 102. Render buffer 126 advantageously buffers multiple different images, including sequences of images generated by the same process, so that while fragment data for a first image is being post-processed, fragment data for a later image can be written to a different area in render buffer 126.”   NOTE: Logical subdivisions of the render buffer 126 and display buffer 127 in the graphics memory 116 are memory allocations.  ¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134 from fragment data in render buffer 126. Display buffer 127 advantageously stores at least two full frames of pixel data, so that pixel data for one frame can be scanned out from a "front" buffer while pixel data for the next frame is being written to a "back" buffer.”  ¶ [0059]: “In FIG. 2, render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C) and a semaphore storage area 206. Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided. Semaphore area 206 is used for controlling access to image buffers 226 as described below.”  ¶ [0060]: “Display buffer 127 is shown as including two frame buffers 227 (referred to individually herein X and Y) as well as a buffer-select (BSEL) storage area 208. Frame buffers 227 are each large enough to store all of the pixel data for a complete frame, and post-processing object 134 may be operated to write one frame to buffer X, the next frame to buffer Y, and so on. BSEL storage area 208 is large enough to store a value that uniquely identifies which one of frame buffers 227 is to be read by scanout engine 124. In one embodiment, BSEL storage area 208 stores a single bit that identifies frame buffer X (if the bit is zero) or frame buffer Y (if the bit is one). In another embodiment, BSEL storage area 208 stores an identifier (e.g., offset value) of a starting address in graphics memory 116 for one of frame buffer X or frame buffer Y. Other identifiers may also be used.”); and 
 	a second processor (e.g., ¶ [0043]: “graphics processing subsystem 112”; ¶ [0044]: “Graphics processing subsystem 112 includes a graphics processing unit (GPU) 114 and a graphics memory 116, which may be implemented, e.g., using one or more integrated circuit devices such as programmable processors, application specific integrated circuits (ASICs), and memory devices. GPU 114 includes a multiprocessor 120, a memory interface module 122, and a scanout engine 124.”) configured to:
 	render and store the first surface (e.g., ¶ [0059]: “all of the fragment data for one image,”) in a first half of the allocated memory (e.g., ¶ [0059]: “render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C)”;  ¶ [0059]: “rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on.”)     (¶ [0045]: “Multiprocessor 120 may be configured to perform rendering and post-processing tasks for graphics processing subsystem 112. Multiprocessor 120 includes a programmable execution core (not explicitly shown in FIG. 1) and is capable of concurrent execution of two or more processes. One process is a "rendering object" 132 that is advantageously configured to generate image (fragment) data from 2-D or 3-D scene data provided by various programs executing on CPU 102. Another process is a "post-processing object" 134 that is configured to transform the fragment data to pixel data ready for display on display device 110.”  ¶ [0059]: “In FIG. 2, render buffer 126 is shown as including three image buffers 226 (referred to individually herein as A, B, and C) and a semaphore storage area 206. Image buffers 226 are each large enough to store all of the fragment data for one image, and rendering object 132 is advantageously operated to write all fragment data for one image to buffer A, for the next image to buffer B and so on. It will be appreciated that any number of image buffers 226 might be provided.”  ¶ [0061]: “In this embodiment, rendering object 132 receives geometry data, e.g., via system bus 106. The received geometry data may be stored in graphics memory 116, in an on-chip data cache (not shown) of multiprocessor 120, or elsewhere. Rendering object 132 processes the geometry data in accordance with commands provided by rendering command buffer 128 to generate fragment data for an image. The fragment data is written to one of image buffers 226, e.g., to buffer A.”  ¶ [0062]: “Post-processing object 134 processes fragment data in image buffers 226 in accordance with commands received from PP command buffer 129 to generate pixel data for a frame. The pixel data is written to one of frame buffers 227, e.g., to buffer X. In this embodiment, post-processing object 134 may obtain fragment data from any image buffer 226 except the one that is currently being written by rendering object 132, e.g., from buffers B and/or C if rendering object 132 is writing to buffer A.”); 
 	remap (e.g., ¶ [0133]: “LCD overdrive can be implemented in a post-processing object”) the first surface with a selected lookup table (LUT) (¶ [0137]: “overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values”) to generate a second surface (¶ [0137]: “an overdrive value for the pixel is determined based on the desired intensity and the delta value. In one embodiment, a function may be prescribed for computing the overdrive signal. In another embodiment, overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values);”   ¶ [0045]: “Multiprocessor 120 may be configured to perform rendering and post-processing tasks for graphics processing subsystem 112. Multiprocessor 120 includes a programmable execution core (not explicitly shown in FIG. 1) and is capable of concurrent execution of two or more processes. One process is a "rendering object" 132 that is advantageously configured to generate image (fragment) data from 2-D or 3-D scene data provided by various programs executing on CPU 102. Another process is a "post-processing object" 134 that is configured to transform the fragment data to pixel data ready for display on display device 110.”  ¶ [0050]: “Other portions of graphics memory 116 may be used to store data required by GPU 114 (such as texture data, color lookup tables, etc.), executable program code for GPU 114 and so on.”  ¶ [0063]: “In some embodiments, all per-frame processing other than digital-to-analog conversion is performed by post-processing object 134 prior to writing the pixel data to a frame buffer 227;”  ¶ [0040]: “Other post-processing operations compensate for properties of a particular display device. For example, gamma correction is often used to exponentially scale pixel values in order to compensate for nonlinear voltage response in display devices driven by analog signals. As another example, in LCD monitors, response time can be improved by providing a driving value for each pixel that depends in part on the desired intensity and in part on the amount by which the intensity is changing relative to a previous frame. Other compensation operations specific to other types of display devices may also be implemented in post-processing.” ¶ [0041]: “In some embodiments, post-processing operations are operations that should be done at the display cadence in order to produce correct results, such as LCD overdrive or compositing.”  ¶ [0133]: “Another post-processing operation is LCD overdrive (also referred to in the art as "LCD feed-forward" or "response time compensation" (RTC)). As is known in the art, an LCD screen can be made to respond faster if the signals driving the pixel are adjusted from frame to frame based in part on the desired new intensity and in part on the difference between the desired new intensity and the previous intensity. In accordance with an embodiment of the present invention, LCD overdrive can be implemented in a post-processing object executing a post-processing program that includes appropriate commands.” ¶ [0134]: “For example, consider a situation where each fragment of an image corresponds to one pixel of a frame. (The present invention is not limited to this case; it is used here for purposes of illustration.) FIG. 12 illustrates a process 1200 for generating a frame that may be implemented in post-processing object 134 (see, e.g., FIG. 2) via a suitable post-processing program (e.g., as shown in FIG. 3B). Process 1200 is advantageously implemented in an embodiment in which the most recently completed image is stored in an image buffer 226 (FIG. 2) that has index value R and the immediately preceding image is stored in a different image buffer 226 that has index value (R-1) mod N; both of these image buffers 226 are kept locked by post-processing object 134.”  ¶ [0135]: “At step 1202, post-processing object 134 checks the index entry in PP command buffer 129. At step 1204, it is determined whether the index value has changed. If not, then at step 1206, delta values for all pixels in the frame are set to zero, reflecting that none of the desired pixel values have changed. If the index value has changed, then at step 1208, a delta value is computed for each pixel based on a fragment value in buffer R and a fragment value in buffer (R-1) mod N. In one embodiment, the delta value is simply the difference between values for corresponding fragments in the two buffers.”  ¶ [0136]: “At step 1210, a desired pixel intensity is determined from the fragment value in buffer R. In one embodiment, the fragment value is the desired pixel intensity; in other embodiments, the desired pixel intensity is a function of the fragment value (e.g., incorporating gamma correction).”  ¶ [0137]: “At step 1212, an overdrive value for the pixel is determined based on the desired intensity and the delta value. In one embodiment, a function may be prescribed for computing the overdrive signal. In another embodiment, overdrive signals may be determined from a lookup table that is indexed using the desired intensity and delta value (or the new and old intensity values); the execution core 404 may include a functional unit configured to perform the table lookup.”  ¶ [0139]: “It is to be understood that the overdrive signal generated for a pixel by process 1200 is not necessarily the final pixel value that would be stored in a frame buffer 227. Subsequent manipulation may be implemented using additional post-processing commands.”   ¶ [0050]: “Other portions of graphics memory 116 may be used to store data required by GPU 114 (such as texture data, color lookup tables, etc.), executable program code for GPU 114 and so on.”  ¶ [0140]: “Accordingly, surface rotation can be implemented in a post-processing object by defining a mapping between fragment locations and pixel locations and using the mapping to determine a write address for each pixel based on the address from which a fragment was read. The mapping can be provided, e.g., as a lookup table accessible by a location offset for the image buffer or as a formula for computing a location offset for the pixel buffer from a location offset for the image buffer. In one embodiment, mappings for a number of allowed rotation angles may be provided using a lookup table accessible by image buffer location offset and a current rotation angle.”     NOTE:  Clearly, more than one lookup table can be stored in graphics memory 116 (e.g., color lookup tables, overdrive lookup tables, surface rotation lookup tables, etc.) and, as such, the correct lookup table used for LCD overdrive must be “selected” (or addressed) in the memory in order to perform LCD overdrive post-processing using a lookup table.);
 	store the second surface in a second half of the allocated memory (e.g., ¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134”) (¶ [0048]: “Display buffer 127 stores pixel data generated by post-processing object 134 from fragment data in render buffer 126. Display buffer 127 advantageously stores at least two full frames of pixel data, so that pixel data for one frame can be scanned out from a "front" buffer while pixel data for the next frame is being written to a "back" buffer.”  ¶ [0134]: “each fragment of an image corresponds to one pixel of a frame.”); and 
 	drive the second surface to a display (e.g., ¶ [0043]: “Visual output is provided on a pixel based display device 110 (e.g., a conventional CRT or LCD based monitor) operating under control of a graphics processing subsystem 112 coupled to system bus 106.”  ¶ [0051]: “Scanout engine 124, which may be integrated in a single chip with multiprocessor 120 or implemented in a separate chip, reads pixel data from display buffer 127 and transfers the data to display device 110 to be displayed.”  ¶ [0063]: “Scanout engine 124 reads pixel data from one of frame buffers 227 and provides it to the display device.”).
  	Although RIACH discloses that portions of graphics memory 116 are allocated as render buffer 126 (including image buffers 126) and display buffer 127 (including frame buffers 227) (e.g., ¶ [0047]: “logical subdivisions, such as a render buffer 126, a display buffer”), RIACH is silent as to when the logical subdivisions of the graphics memory 116 are allocated.  More specifically, RIACH fails to disclose allocating an amount of memory in the memory subsystem “responsive to detecting the indication.”
  	Nevertheless, RIACH clearly requires allocation of an amount of the graphics memory 116 for the render buffer 126 and display buffer 127, and the logical subdivisions of the graphics memory 116 for the render buffer 126 and display buffer must either (1) be allocated before detecting an indication that rendering is being initiated or (2) be allocated after detecting an indication that rendering is being initiated (i.e., “responsive to detecting the indication”).
 	Thus, as one of only a limited number of solutions (i.e., two), it would be obvious to one of ordinary skill in the art, as a necessary simple design choice for implementing the system taught by RIACH, to allocate the logical subdivisions of graphics memory 116 for the render buffer 126 (image buffers 226) and display buffer (frame buffers 227) in response to detecting an indication that rendering is being initiated (i.e., after rendering is initiated as opposed to pre-allocating memory before rendering is initiated).
 	 Applicant has not disclosed that allocating the amount of memory responsive to detecting the indication that rendering is being initiated provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either pre-allocating the amount of memory or the claimed allocating the amount of memory responsive to detecting then indication that rendering is being initiated because both memory allocation perform the same function of logically subdividing the graphics memory to comprise the render buffer 126 and the display buffer 127 necessary for the GPU rendering and post-processing of an image for display.
 	Therefore, it would have been obvious to one of ordinary skill in this art to modify RIACH to allocate an amount of memory for storing two surfaces of the first size (e.g., to allocate an amount of graphics memory 116 for render buffer 126 and frame buffer 127) responsive to detecting the indication that rendering of the surface of the first size is being initiated.
 	Regarding claim 20 (depends on claim 15), RIACH discloses: 
 	the first surface is a composite frame comprising a plurality of pixels (¶ [0012]: “In response to the trigger signal, a post-processing object is operated in the shared execution core of the processor; the post-processing object generates a new frame of pixel data from the fragment data for one or more images in response to a second sequence of program instructions, and the new frame of pixel data is made available to the scanout engine. In some embodiments, the second sequence of program instructions may include, e.g., instructions for downfiltering the fragment data for an image; instructions for upfiltering the fragment data for an image; instructions for computing an LCD overdrive value for each pixel of the frame; and/or instructions for forming a composite image using fragment data for two or more different images.”  ¶ [0024]: “FIG. 9 illustrates a composite image;” ¶ [0026]: “FIG. 11 illustrates a post-processing program for forming a composite image according to an embodiment of the present invention;”   ¶ [0036]: “Another post-processing operation is compositing, which refers generally to combining fragments from two or more images into a final image. For example, a cursor image may be overlaid on a portion of the screen image, or a video image (such as a movie) might be overlaid in a window on a desktop. In some embodiments, the images being combined may update at different rates, making it difficult to correctly combine the images except at the display cadence. In some embodiments, compositing may also include blending images to produce transitional effects such as fade-in, fade-out or dissolve. For these effects, old and new images can be blended using respective weights that vary as a function of time.”  ¶ [0123]: “One post-processing operation is compositing, in which images from different buffers can be superimposed on each other to generate a frame. For example, FIG. 9 illustrates a composite frame 900 generated from three different image buffers. A background image buffer 902 provides fragment data used to generate the pixels in a background region 904, a movie image buffer 906 provides fragment data used to generate the pixels in a movie region 908, and a cursor image buffer 910 provides fragment data used to generate the pixels in a cursor region 912.”).
Response to Arguments
 	Applicant's arguments filed on October 12, 2021 have been fully considered but they are not persuasive.  
 	On pages 7-8 of the REMARKS (the last paragraph on page 1 that spans pages 7-8), applicant argues that “detect an indication that rendering of a first size is being initiated” and “allocate an amount of memory in the memory subsystem for storing at least two surfaces of the first size responsive to detecting the indication” are not disclosed or suggested by the cited prior art.   Furthermore, applicant argues that “the cited reference (Riach) does not disclose allocating memory.”
    	The examiner respectfully disagrees.
 	As indicated in the rejection herein-above, in paragraph [0080] RIACH discloses that “for each new image, the command sequence begins with an “ACQ” command 306, 308 that instructs rendering object to acquire the semaphore 207 for the next image buffer 226 to be written (e.g., semaphore SA for buffer A in the case of ACQ command 306, semaphore SB for buffer B in the case of ACQ command 308) before proceeding.”   Detection of an ACQ command indicates that rendering of a frame of image data is to be rendered, the frame being a “surface of a first size”.  
 	Moreover, as discloses in paragraph [0086], “post-processing object 134 is executed using the same processing engine as rendering object 132; accordingly, any sequence of commands that can be given as RCMD commands 310,312 (FIG. 3A) can also be given as PCMD commands 326, 328.” and “PCMD commands 326,328 are used only for processing that should take place on a per-frame-basis, such as LCD overdrive”.  And, as per paragraph [0134] of RIACH, “in a situation where each fragment of an image corresponds to one pixel of a frame”, when the post-processing object 134 is implementing LCD overdrive, logical subdivisions of graphics memory 116 must, by necessity, be allocated for use as each of the image buffer 226 storing a current image, the different image buffer storing the immediately preceding image and the frame buffer 227 storing the remapped pixel values of the current image that are all required to perform image rendering with LCD overdrive processing.  As paragraph [0134] discloses, “these image buffers 226 are kept locked by post-processing object 134”, or, in other words at least two image buffers 226 and a frame buffer 227 of the same size in graphics memory 116 are allocated for the combined rendering and LCD overdrive processing performed by rendering object 132 and post-processing object 134 of the graphics processing subsystem 112 (FIG. 2).
  	Although RIACH may not explicitly disclose “allocating” an “amount” of memory in the graphics memory 116, allocating memory in the graphics memory 116 for the image buffers 226 and the frame buffers 227 is nevertheless inherently required, and the amount corresponds to size required to store the rendered the image in the image buffer and/or the frame buffer.   In other words, as per paragraph [0134] of RIACH, “in a situation where each fragment of an image corresponds to one pixel of a frame”, the memory allocated for the two image buffers 226 and corresponding frame buffer 227 is clearly “an amount of memory for storing at least two surfaces of the first size,” i.e., the size of the rendered image and/or the image frame. 
   	On page 2 of the REMARKS (lines 16-18), applicant argues RIACH fails to discloses “allocating a particular amount of memory responsive to an indication”.
 	The examiner agrees.
 	In the last Office Action, the examiner already conceded that RIACH fails to disclose or suggest this element of the claim.  However, as already explained in the rejection of claim 1 herein-above and in the last Office Action, RIACH clearly requires allocation of an amount of the graphics memory 116 for the render buffer 126, 226 and display buffer 127,227, and the logical subdivisions of the graphics memory 116 for the render buffer 126, 226 and display buffer 127,227 must either (1) be allocated before detecting an indication that rendering is being initiated or (2) be allocated after detecting an indication that rendering is being initiated (i.e., “responsive to detecting the indication”).’
 	Thus, as one of only a limited number of solutions (i.e., two), it would be obvious to one of ordinary skill in the art, as a necessary simple design choice for implementing the system taught by RIACH, to allocate the logical subdivisions of graphics memory 116 for the render buffer 126 (image buffers 226) and display buffer (frame buffers 227) in response to detecting an indication that rendering is being initiated (i.e., after rendering is initiated as opposed to pre-allocating memory before rendering is initiated).
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the second surface is the memory that was allocated for the first surface”; lines 3-4 of the last paragraph on page 8 of the REMARKS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	On page 9 of the REMARKS (lines 1-2), applicant asserts that independent claims 8 and 15 are allowable for reasons similar to claim 1. 
 	However, the rejection of claim 1 has been maintained, and, as such, claims 8 and 15 are also rejected for similar reasons. 
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
 	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675